DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response to non-final, filed 10/29/2021, with respect to rejection of claims 1-20 have been fully considered and are persuasive.  All rejections/remarks of the instant claims has been withdrawn in light of the newly amended claims.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Zamperla (US20190321735). Zamperla discloses an amusement park attraction, comprising: a ride vehicle configured to travel along a path of the amusement park attraction; 
an attraction controller configured to generate virtual elements (Figs. 1-4, 0070-0085; controller operable to enhance real world amusement ride experience through integrated virtual reality means).
a headset communicatively coupled to the attraction controller, wherein the headset is configured to be disposed on the head (Figs. 1-4, 0070-0085; HMD included as a part of overall VR integrated system)
wherein the headset is configured to display the virtual elements generated by the attraction controller based on a headset position of the headset in the amusement park attraction; and a camera disposed in the head head (Figs. 1-4, 0070-0085; HMD included as a part of overall VR integrated system)
wherein the camera is configured to capture an image of the virtual elements displayed by the headset head (Figs. 1-4, 0070-0085; HMD included as a part of overall VR integrated system)
However the prior arts of record do not explicitly disclose a robot assembly disposed on the ride vehicle, wherein a head of the robot assembly is configured to move relative to the ride vehicle and a camera disposed in the head of the robot assembly configured to capture an image of the virtual elements display by the headset, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483